Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 7-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, the prior art of record does not disclose or suggest “wherein the determination portion determines the target temperature based on a shorter one of (i) a first distance from a position of a first end of the recording material to the image end position in the main scanning direction and (ii) a second distance from a position of a second end of the recording material to the image end position in the main scanning direction,” in combination with the other claim limitations.  Claims 2-5 depend from base Claim 7-10, and therefore these claims are also allowed.  
RE Claim 11, the prior art of record does not disclose or suggest “the determination portion determines, as the target temperature, a second target temperature lower than the first target temperature when the image end position is located further toward a center side of the recording material in the main scanning direction than a position of the one end of the predetermined toner image, the predetermined toner image having the maximum size formable on the recording material,” in combination with the other claim limitations. 
RE Claim 12, the prior art of record does not disclose or suggest “the determination portion determines, as a second interval shorter than the first interval, a conveying interval between sheets of the second recording material when the image end position is located further 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852